Order unanimously reversed on the law without costs and matter remitted to Erie County Family Court for further proceedings, in accordance with the following memorandum: Respondent appeals from an order adjudicating him a person in need of supervision and placing him on probation for 12 months. The order must be reversed. The admission to the allegations of the petition was made by the Law Guardian and not by respondent personally. Further, the court never ascertained through allocution that respondent admitted to the acts alleged in the petition, that he voluntarily waived his rights to a fact-finding hearing and that he was aware of the possible dispositional orders (see, Family Ct Act §§ 741, 321.3). Accordingly, the court should not have accepted the admission (see, Matter of Jacqueline P, 149 AD2d 933; Matter of Ameer M., 145 AD2d 991; Matter of William C., 140 *944AD2d 1004; Matter of Tomika M., 136 AD2d 951; Matter of Tina P., 135 AD2d 1105; Matter of Walter A., 104 AD2d 734; Matter of Kelly Sue N, 94 AD2d 976).
We are unable to determine, on this record, whether an educational neglect petition should be substituted for the PINS petition. Moreover, the propriety of making that decision should be addressed in the first instance by Family Court. (Appeal from order of Erie County Family Court, Killeen, J.— PINS.) Present — Dillon, P. J., Callahan, Green, Pine and Davis, JJ.